Citation Nr: 0930903	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability, 
as secondary to the service-connected traumatic 
encephalopathy with sequaele.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
residuals of right ankle injury.

4.  Entitlement to service connection for the residuals of 
injury to the coccyx, including as secondary to the service-
connected residuals of right ankle injury.

5.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to the service-connected 
encephalopathy with sequaele.'

6.  Entitlement to service connection for arthritis in the 
joints, including as secondary to the service-connected 
residuals of right ankle injury.
7.  Entitlement to service connection fro a lumbar spine 
disability, including as secondary to the service-connected 
residuals of right ankle injury.

8.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to the service-connected 
residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA in 
April 2002 which reopened the previously denied claims for 
service connection for hypertension, a right knee disorder, 
residuals of injury to the coccyx, and a cervical spine 
disorder but denied the claimed disability as directly 
related to service; and in July 2002 which denied entitlement 
for service connection for multiple joint arthritis, 
scoliosis of the lumbar spine, a bilateral hip condition, and 
an eye condition as secondary to the service connected 
traumatic encephalopathy with sequelae.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of the hearing is 
associated with the claims file.

This case was remanded in December 2007 for additional 
development, including to accord the Veteran VA examination 
and obtain opinions as to the etiology of his claimed 
disabilities.  As will be explained, below, it is again 
necessary to remand this case, in part for compliance with 
the terms of this remand.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

The issues of entitlement to service connection for a right 
knee disability, residuals of injury to the coccyx, arthritis 
in the joints, a lumbar spine disability, and bilateral hip 
disabilities, including as secondary to the service-connected 
residuals of right ankle injury; and for a cervical spine 
disorder, including as secondary to the service-connected 
encephalopathy with sequaele addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the diagnosed 
hypertension had its onset within one year after the Veteran 
was discharged from active service.

2.  The preponderance of the medical evidence is against a 
finding that the Veteran manifests a diagnosed disability of 
the eye other than refractive error.




CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for 
hypertension are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).

2.  The criteria for the grant of service connection for an 
eye disability are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the issue of service connection for hypertension, 
in light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Concerning the issues of service connection for an eye 
disability, pre-adjudication notice was not provided.  Post-
adjudication notice was provided in letters dated in June 
2005, March 2006, and April 2008.  These letters included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed condition existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of current disability.  They 
also provided the laws and regulations concerning the 
establishment of disability evaluations and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The January 2004 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his secondary service 
connection claim, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's agent throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, supra.

Moreover, this case was remanded in December 2007 in part to 
provide adequate notice, which was done in April 2008.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examination, obtained medical opinions as to the etiology of 
his claimed disabilities and their relationship to other 
service-connected disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did 
do.  

Moreover, this case was remanded in December 2007 in part to 
provide additional VA examination, which was done in July-
August 2008, respectively.  However, the Board notes that the 
examiner failed to consider the theory of secondary service 
connection and did not consider, in his opinions, the lay 
testimony of continuity of symptomatology.  However, 
concerning the claim for service connection for an eye 
disorder, the medical evidence establishes that the Veteran 
manifested no disability of the eyes other than refractive 
error, which is not a condition for which service connection 
is granted.  See 38 C.F.R. § 4.9.  Additional remand to 
correct the omissions in the VA examination is not therefore 
required, as the issue of etiology is not pertinent where 
there is no evidence of disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285; see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the Veteran).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Hypertension

Reports of medical history and examination at entrance to 
active service reflect blood pressure readings at 146 over 66 
and no diagnoses or other findings of high blood pressure.  
Service treatment records show blood pressure measured at 128 
over 68 during hospitalization in 1957 and 130 over 90 during 
hospitalization in 1958 subsequent to head injury, during 
active service.  His report of medical examination at 
discharge reflects blood pressure readings at 130 over 80 and 
no diagnoses or other findings of high blood pressure.

VA examination conducted in July 2008 reflects that the 
Veteran is currently diagnosed with hypertension.  The 
examiner further noted that service treatment records did not 
show any sign or treatment for hypertension during active 
service.  Following discharge, the first sign of hypertension 
was a VA examination dated in July 1961, which revealed mild 
systolic hypertension not requiring treatment.  The examiner 
stated that this was one year and two months following the 
Veteran's discharge from active service.  Thereafter, a 
diagnosis of hypertension was first reflected in the medical 
record in VA treatment records dated in 1985.  In an August 
2008 addendum, the examiner reiterated his opinion that there 
was no evidence in the claims file of findings of 
hypertension within one year following the Veteran's 
discharge from active service and, specifically, dating the 
earliest evidence of systolic hypertension to July 1961, 
which the examiner assessed as one year and two months 
following the Veteran's discharge from active service.

The examiner is partially correct.  The Veteran was 
discharged from active service on July 25, 1960.  The July 
1961 examination the examiner refers to is an examination 
that was provided by the Veteran's private treating 
physician.  This document is dated July 26, 1961 and was 
received on July 31, 1961.  Blood pressure was found to 
measure 150 over 80 at the time of examination on July 27, 
1961 (the date must be in error, and so the Board accepts the 
date the form was signed, which is July 26, 1961).  The 
examiner stated that, at that time, he had treated the 
Veteran from November 1952 through July 1961.  A VA 
examination is also of record but dated in September 1961.  
Blood pressure was then shown to measure 142 over 78 sitting, 
150 over 74 recumbent, and 160 over 98 sitting after 
exercise.

Also of record is a statement from same physician that 
provided the July 1961 private examination.  The statement is 
dated in December 2002.  The physician stated that the 
Veteran was his patient until he (the physician) retired in 
1989, and that he treated the Veteran for hypertension with 
prescribed medications, Mannitol and Phenobarbital.  

At hearings before the Regional Office in April 1997 and 
before the undersigned Veterans' Law Judge in June 2006, and 
in various lay statements offered by the Veteran and a lay 
statement offered by the Veteran's spouse in December 2004, 
the Veteran and his spouse have stated and testified that the 
physician who provided the July 1961 private examination and 
December 2002 statement was the Veteran's private physician, 
who treated the Veteran within the year after his discharge 
and until the physician retired in 1989.  In June 2006, 
before the undersigned Veteran's Law Judge, the Veteran and 
his witness testified that this physician also treated the 
Veteran in his childhood, prior to his entrance into active 
service.  However, the records of treatment are no longer 
available.  The testimony of the Veteran and his wife is 
credible.  Moreover, the physician's December 2002 statement 
corroborates this testimony.  

To the extent that the July 1961 examination, and indication 
of treatment prior to active service, raises the possibility 
of hypertension pre-existing the Veteran's entrance into 
active service, the Board notes that no such findings were 
noted upon the Veteran's entrance into active service or, in 
fact, until his hospitalization during active service 
following his head injury.  The private physician did not 
indicate that hypertension had pre-existed the Veteran's 
active service in either the 1961 report or the December 2002 
statement, and the claims file presents no such indication.  
The Board finds that the Veteran is presumed to have been 
sound upon entry to active service, as far as the 
hypertension is concerned  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Given that service treatment records show no findings or 
treatment for high blood pressure either prior to or during 
active service, the Board deduces that the private examiner's 
statement in July 1961 that he had then treated the Veteran 
from November 1952 through July 1961, combined with the 
December 2002 statement that he treated the Veteran for 
hypertension until 1989, establishes that he treated the 
Veteran for hypertension within one year of his discharge 
from active service until 1989.  

This establishes the onset of the Veteran's hypertension 
within the one-year presumptive period following the 
Veteran's discharge from active service.

The VA examiner's July-August opinion is noted.  However, as 
noted above, the VA examiner did not get his dates correct.  
Either he assumed that the Veteran's discharge was in May 
1960, the date of his separation examination, or he confused 
the private, July 1961, report with the VA examination report 
dated in September 1961.  In any event, both show a systolic 
measurement of 150.  

In addition, as explained above, the private physician's 
statements in July 1961 and December 2002 establish that he 
was treating the Veteran for hypertension during and prior to 
July 1961, which is within the one-year presumptive period.

Accordingly, service connection for hypertension is 
warranted.

Eye Disability

The medical evidence does not establish that the Veteran 
manifests an eye disability other than refractive error.

Private examination conducted by the Veteran's treating 
physician in July 1961 shows findings of diplopia.  In 
addition, VA examination conducted in July 2008 reflects the 
opinion that the double vision the examiner experienced 
following the head injury was at least as likely as not the 
result of the inservice head injury.  However, the examiner 
diagnosed double vision, now resolved, and refractive error.  
New bifocal glasses were prescribed.  The examiner noted that 
while the Veteran reported a history of double vision for 
years following his inservice injury, he reported at the time 
of examination that he no longer experienced double vision.  
In an addendum dated in August 2008, the physician further 
opined that the Veteran's refractive error and blurry vision 
were unlikely the result of the inservice head injury.  As 
rationale, the examiner stated that the Veteran did not 
evidence double vision or other eye disabilities at the time 
of his examination.

The examiner stated that the claims file had been reviewed in 
conjunction with the examination.  The examiner's opinion is 
therefore the result of examination of the Veteran combined 
with review of the claims file, to include VA treatment 
records and service medical records, including the hospital 
records of treatment the Veteran received following his 
inservice head injury.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Refractive error is not a disability for which service 
connection is warranted.  See 38 C.F.R. § 4.9.  

Absent findings of current eye disability other than 
refractive error, the Board concludes that the diplopia 
diagnosed in 1961 and, by the Veteran's own report as well as 
the VA examiner's findings in July-August 2008, no longer 
present, was acute and transitory.  Without diagnosis of an 
eye disability other than refractive error-or that the 
currently manifested refractive error is the result of 
trauma-service connection for an eye disability cannot be 
granted.    See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ( "in the absence of proof of a present disability, 
there can be no valid claim.")

The preponderance of the evidence is against a finding that 
the Veteran manifests an eye disability other than refractive 
error; there is no benefit of doubt to be resolved; and 
service connection for an eye disability is not warranted.

The Veteran genuinely believes that he manifested an eye 
disability that is the result of his inservice head injury.  
As a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter so 
complex as the diagnosis and etiology of any currently 
manifested eye disability, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


ORDER

Service connection for hypertension is granted.

Service connection for an eye disability, including as 
secondary to the service-connected encephalopathy with 
sequaele, is denied.




REMAND

The Veteran seeks entitlement to service connection for a 
right knee disorder, residuals of injury to the coccyx, 
arthritis in all joints, a lumbar spine disability, a 
bilateral hip disabilities, and a cervical spine disorder.  
Specifically, he avers that his right knee disability, 
residuals of injury to his coccyx, arthritis in all joints, 
lumbar spine disability, and bilateral hip disabilities are 
the result of the same inservice fall in which he fractured 
his right ankle or, in the alternative, are secondary to the 
service connected residuals of right ankle fracture.  He 
further argues that his cervical spine disorder is the result 
of the same inservice injury in which he sustained head 
trauma or, in the alternative, is secondary to his service-
connected traumatic encephalopathy.

This claim was remanded in December 2007 for further 
development, including to afford the Veteran additional VA 
examination for the purpose of obtaining current diagnoses 
and to determine the etiology of any diagnosed pathology.  
The Veteran was afforded VA examination in July 2008, during 
which time the examiner diagnosed numerous musculo-skeletal 
disabilities.  However, the examiner failed to consider the 
Veteran's testimony and that of his wife as to continuity of 
symptoms from discharge to the present, and did not consider 
the theories of secondary service-connection, where 
indicated.  The examination is inadequate for the purposes of 
adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Remand is again required for compliance with the December 
2007 remand.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Accordingly, the case is again REMANDED for the following 
action:

1.  Schedule the Veteran for orthopedic 
examinations and all other indicated 
examinations by the appropriate medical 
specialists to determine the nature, 
extent, and etiology of his claimed right 
knee disorder, residuals of injury to the 
coccyx, cervical spine disorder, 
arthritis in all joints, lumbar spine 
disability, and bilateral hip 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand, the 
previous December 2007 remand, and the 
June 2006 hearing transcript must be 
provided to the examiners in conjunction 
with the examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed right knee 
disorder, residuals of injury to the 
coccyx, cervical spine disorder, 
arthritis, lumbar spine disability, and 
bilateral hip disabilities
a)	is the result of his active 
service or any incident therein, 
including the inservice head 
injury with concussion and fall in 
which he fractured his right 
ankle, or
b)	in the alternative, is the result 
of the service-connected head 
injury termed traumatic 
encephalopathy, or service 
connected residuals of right ankle 
fracture with degenerative joint 
disease, or is the result of 
aggravation by the service-
connected disabilities, or 
c)	had its onset during active 
service or within the one-year 
presumptive period for arthritis 

All opinions expressed must be supported 
by complete rationale.  The examiners are 
specifically requested to comment upon 
the lay evidence establishing continuity 
of symptomatology for the Veteran's 
claimed disabilities from his discharge 
from active service.  This includes 
testimony before the RO in April 1997 and 
May 2004; lay statements provided by the 
Veteran and his witness; and the June 
2006 testimony before the Board.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for a right knee 
disorder, residuals of injury to the 
coccyx, a cervical spine disorder, 
arthritis in all joints, a lumbar spine 
disability, and bilateral hip 
disabilities, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


